Exhibit 10.13
 
MODIGENE INC.


STOCK INCENTIVE PLAN
 
NON-QUALIFIED STOCK OPTION AWARD TERMS
 
The Participant specified below has been granted this Option by Modigene Inc., a
Delaware corporation (the “Company”) under the terms of the Modigene Inc. Stock
Incentive Plan (the “Plan”).  The Option shall be subject to the following terms
and conditions (the “Option Terms”):
 
Section 1. Terms of Award.  The following words and phrases relating to the
grant of the Option shall have the following meanings:
 
(a) The “Participant” is                                            .
 
(b) The “Grant Date” is                                            .
 
(c) The number of “Covered Shares” shall be [          ] shares of Stock.
 
(d) The “Exercise Price” is $1.50 per share.
 
Except where the context clearly implies to the contrary, any capitalized term
in this award shall have the meaning ascribed to that term under the Plan.
 
Section 2. Non-Qualified Stock Option.  The Option is not intended to constitute
an “incentive stock option” as that term is used in Code section 422.
 
Section 3. Date of Exercise.  Subject to the limitations of the Option Terms,
each installment of Covered Shares of the Option (“Installment”) shall become
vested and exercisable on and after the “Vesting Date” for such Installment as
described in the following schedule (but only if the Participant’s Termination
of Service has not occurred before the Vesting Date):
 
INSTALLMENT
 
VESTING DATE
APPLICABLE TO INSTALLMENT
1/3 of Covered Shares
 
1st Anniversary of the Grant Date
1/3 of Covered Shares
 
2nd Anniversary of the Grant Date
1/3 of Covered Shares
 
3rd Anniversary of the Grant Date



(a) Notwithstanding the foregoing provisions of this Section 3, the Option shall
become fully exercisable upon a Change of Control that occurs on or before the
Participant’s Termination of Service.
 

--------------------------------------------------------------------------------


 
(b) The Option may only be exercised on or after the Participant’s Termination
of Service only as to that portion of the Covered Shares for which it was
exercisable immediately prior to the Participant’s Termination of Service, or
became exercisable on the date of the Participant’s Termination of Service.
 
Section 4. Expiration.  The Option shall not be exercisable after the Company’s
close of business on the last business day that occurs prior to the Expiration
Date.  The “Expiration Date” shall be the earliest to occur of:
 
(a) the ten-year anniversary of the Grant Date; or
 
(b) the twelve (12) month anniversary of the Participant’s Termination of
Service if the termination of employment occurs due to death or Disability; or
 
(c) the 90th day following Participant’s Termination of Service if the
termination of employment occurs for reasons other than death or Disability.
 
Section 5. Method of Option Exercise.  Subject to the Option Terms and the Plan,
the Option may be exercised in whole or in part by filing a written notice with
the Secretary of the Company at its corporate headquarters prior to the
Company’s close of business on the last business day that occurs prior to the
Expiration Date.  Such notice shall specify the number of shares of Stock which
the Participant elects to purchase, and shall be accompanied by payment of the
Exercise Price for such shares of Stock indicated by the Participant’s election.
Payment may be by cash or, subject to limitations imposed by applicable law, by
such means as the Committee from time to time may permit, including, (i) in
Common Stock, either actually or by attestation, valued at its Fair Market Value
on the date of exercise, provided it has been owned by the Participant for at
least six (6) months prior to exercise; (ii) by any combination of cash and
Common Stock held by the Participant for at least six (6) months prior to
exercise; or (iii) any other consideration that the Committee deems appropriate
and in compliance with applicable law. If payment is made pursuant to clauses
(i) or (ii) above, the Participant’s election must be made on or prior to the
date of exercise of the Option and must be irrevocable. The Option shall not be
exercisable if and to the extent the Company determines that such exercise would
violate applicable state or federal securities laws or the rules and regulations
of any securities exchange on which the Stock is traded and shall not be
exercisable during any blackout period established by the Company from time to
time.
 
Section 6. Withholding.  The exercise of the Option is subject to withholding of
all applicable taxes.  At the election of the Participant, and subject to such
rules and limitations as may be established by the Committee from time to time,
such withholding obligations may be satisfied (i) through cash payment by the
Participant; or (ii) subject to the Committee’s discretion, through the
surrender of shares of Stock to which the Participant is otherwise entitled
under the Plan; provided, however, that such shares under this clause (ii) may
be used to satisfy not more than the Company’s minimum statutory withholding
obligation (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income).
 
2

--------------------------------------------------------------------------------


 
Section 7. Transferability.  The Option is not transferable by the Participant
other than by will or by the laws of descent and distribution, and during the
Participant’s life, may be exercised only by the Participant.  It may not be
assigned, transferred (except as aforesaid), pledged or hypothecated by the
Participant in any way whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process.  Any attempt at
assignment, transfer, pledge or hypothecation, or other disposition of this
Option contrary to the provisions hereof, and the levy of any attachment or
similar process upon this option, shall be null and void and without effect.
Notwithstanding the above, an Option may be assigned, transferred, pledged or
hypothecated: by the Beneficiary Designation, by will or the laws of descent and
distribution.
 
Section 8. Participant’s Representations and Shareholders Agreement. In the
event the shares of Stock have not been registered under the Securities Act at
the time this Option is exercised, the Participant shall, if required by the
Company, concurrently with the exercise of all or any portion of this Option
(i) deliver to the Company his or her Investment Representation Statement in the
form attached hereto as Exhibit A; and (ii) agree to execute and become a party
to the Shareholders Agreement, as may be in effect on such date.
 
Section 9. Heirs and Successors.  The Option Terms shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business. If any
rights of the Participant or benefits distributable to the Participant under
this Agreement have not been exercised or distributed, respectively, at the time
of the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
The “Designated Beneficiary” shall be the beneficiary or beneficiaries
designated by the Participant in a writing filed with the Committee in such form
and at such time as the Committee shall require. If a deceased Participant fails
to designate a beneficiary, or if the Designated Beneficiary does not survive
the Participant, any rights that would have been exercisable by the Participant
and any benefits distributable to the Participant shall be exercised by or
distributed to the legal representative of the estate of the Participant. If a
deceased Participant designates a beneficiary and the Designated Beneficiary
survives the Participant but dies before the Designated Beneficiary’s exercise
of all rights under this Agreement or before the complete distribution of
benefits to the Designated Beneficiary under this Agreement, then any rights
that would have been exercisable by the Designated Beneficiary shall be
exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.
 
Section 10. Administration.  The authority to manage and control the operation
and administration of the Option Terms and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to the Option
Terms as it has with respect to the Plan. Any interpretation of the Option Terms
or the Plan by the Committee and any decision made by it with respect to the
Option Terms or the Plan are final and binding on all persons.
 
Section 11. Plan Governs. Notwithstanding anything in the Option Terms to the
contrary, the Option Terms shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company; and the Option Terms are subject to all interpretations, amendments,
rules and regulations promulgated by the Committee from time to time pursuant to
the Plan.
 
3

--------------------------------------------------------------------------------


 
Section 12. Not An Employment Contract. The Option will not confer on the
Participant any right with respect to continuance of employment or other service
with the Company or any Related Company, nor will it interfere in any way with
any right the Company or any Related Company would otherwise have to terminate
or modify the terms of such Participant’s employment or other service at any
time.
 
Section 13. No Rights As Shareholder.  The Participant shall not have any rights
of a shareholder with respect to the Shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.
 
Section 14. Amendment.  The Option Terms may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement of the
Participant and the Company without the consent of any other person.
 
Section 16. Section 409A Amendment. The Committee reserves the right (including
the right to delegate such right) to unilaterally amend this Agreement without
the consent of the Participant to maintain compliance with Code Section 409A.
Participant’s acceptance of this Award constitutes acknowledgement and consent
to such rights of the Committee.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and Participant has executed this Agreement.
 

PARTICIPANT     MODIGENE INC.             By:

--------------------------------------------------------------------------------

Signature
   

--------------------------------------------------------------------------------

 
    Its:

--------------------------------------------------------------------------------

Print Name
   

--------------------------------------------------------------------------------

 
4

--------------------------------------------------------------------------------


     
EXHIBIT A
INVESTMENT REPRESENTATION STATEMENT
 
[This form is to be completed at the time option is exercised,
unless stock is publicly traded at that time.]
 
Effective as of ___________________ [insert date of option exercise] (the
“Effective Date”), the undersigned (“Participant”) has elected to purchase
__________ shares of the Stock (the “Shares”) of Modigene Inc. (the “Company”)
under and pursuant to the Modigene Inc. Stock Incentive Plan (the “Plan”) and
the Non-Qualified Stock Option Terms dated ______________ [insert grant date of
option] (the “Option Terms”). The Participant hereby makes the following
certifications, representations, warranties and agreements with respect to the
purchase of the Shares:
 
The Participant acknowledges that he or she is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Shares. The Participant represents and warrants to the Company that he or she is
acquiring these Shares for investment for the Participant’s own account only and
not with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).
 
The Participant further acknowledges that the Shares have not been registered
under the Securities Act, are deemed to constitute “restricted securities” under
Rule 701 and Rule 144 promulgated under the Securities Act and must be held
indefinitely unless they are subsequently registered under the Securities Act
and qualified under any applicable state securities laws or an exemption from
such registration and qualification is available. The Participant further
acknowledges that the Company is under no obligation to register the Shares.
 
The Participant further acknowledges that he or she is familiar with the
provisions of Rule 144, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions. The Participant further acknowledges that in the event all of the
applicable requirements of Rule 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required in order to resell the Shares. The Participant
understands that no assurances can be given that any such registration will be
made or any such exemption will be available in such event.
 
The Participant further acknowledges and understands that all certificates
representing any of the Shares shall have endorsed thereon appropriate legends
reflecting the foregoing limitations, as well as any legends reflecting any
other restrictions pursuant to the Company’s Articles of Incorporation, Bylaws,
the Option, the Plan and/or applicable securities laws.
 
The Participant further agrees that, if so requested by the Company or any
representative of the underwriters (the “Managing Underwriter”) in connection
with any registration of the offering of any securities of the Company under the
Securities Act, the Participant shall not sell or otherwise transfer any Shares
or other securities of the Company during the 180-day period, or such other
period as may be requested in writing by the Managing Underwriter and agreed to
in writing by the Company (the “Market Standoff Period”), following the
effective date of a registration statement of the Company filed under the
Securities Act. Such restriction shall apply only to the first registration
statement of the Company to become effective under the Securities Act that
includes securities to be sold on behalf of the Company to the public in an
underwritten public offering under the Securities Act. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such Market Standoff Period.
 
A-1

--------------------------------------------------------------------------------


 
The Participant further acknowledges and agrees that the Company shall not be
required (i) to transfer on its books any Shares that have been sold or
otherwise transferred in violation of any of the representations, warranties,
agreements or other provisions contained in this Notice of Exercise or (ii) to
treat as owner of such Shares or to accord the right to vote or pay dividends to
any purchaser or other transferee to whom such Shares shall have been so
transferred.
 

   
Submitted by Participant:
 
   
   
   

--------------------------------------------------------------------------------

Signature

 
A-2

--------------------------------------------------------------------------------

